NO. 07-01-0157-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 14, 2001

______________________________



MARCUS MARQUIS PRUITT,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 182
ND
 DISTRICT COURT OF HARRIS COUNTY;



NO. 877,942; HON. JEANNINE BARR, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and JOHNSON, JJ.

Marcus Marquis Pruitt (appellant) appeals his conviction for possession of a controlled substance.  Appellant plead guilty and, pursuant to a plea agreement, was sentenced to prison for five years.  Appellant timely noticed his appeal and counsel was appointed.  The latter moved to withdraw after filing a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), representing that he had searched the record and found no arguable grounds for reversal.  The motion and brief illustrated that appellant was informed of his rights to review the appellate record and file his own brief.  So too did we inform appellant that any brief he cared to file had to be filed by June 11, 2001  To date, appellant has filed no brief. 

After conducting an independent review of the record, we find no reversible error.  Though transcription of the plea hearing was waived, appellant represented to the court via the plea admonishment papers he signed that he was 1) properly indicted, 2) represented by legal counsel, and 3) mentally competent when he entered his plea.  So too does the clerk’s record contain evidence 1) substantiating his guilt and 2) indicating that his guilty plea was knowing and voluntary.  Finally, the punishment levied was within the range provided by statute and agreed to by the parties.

Accordingly, counsel’s motion to withdraw is granted and the judgment of the trial court is affirmed.  

 



                                        					Brian Quinn 

                                            				   Justice 



 

Do not publish.